Name: Council Regulation (EU) NoÃ 1390/2013 of 16Ã December 2013 on the allocation of fishing opportunities under the Protocol agreed between the European Union and the Union of the Comoros setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement currently in force between the two parties
 Type: Regulation
 Subject Matter: international affairs;  fisheries;  Europe;  Africa;  European construction
 Date Published: nan

 21.12.2013 EN Official Journal of the European Union L 349/26 COUNCIL REGULATION (EU) No 1390/2013 of 16 December 2013 on the allocation of fishing opportunities under the Protocol agreed between the European Union and the Union of the Comoros setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement currently in force between the two parties THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 5 October 2006, the Council approved the conclusion of the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros (the Partnership Agreement) by adopting Regulation (EC) No 1563/2006 (1). (2) The European Union negotiated with the Union of the Comoros a new Protocol to the Partnership Agreement granting vessels of the European Union fishing opportunities in Comoros waters. (3) On 16 December 2013, the Council adopted Decision 2013/786/EU (2) on the signing and provisional application of the new Protocol. (4) The fishing opportunities among the Member States should be allocated for the period of application of the new Protocol. (5) Council Regulation (EC) No 1006/2008 (3) provides that the Commission is to inform the Member States concerned if it appears that the fishing opportunities allocated to the European Union under the new Protocol are not fully exhausted. If no reply is received within a time limit to be set by the Council, this will be considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities during the period in question. That time limit should be set. (6) To ensure that vessels of the European Union can continue their fishing activities, the new Protocol provides for its application by the Parties on a provisional basis as from 1 January 2014. This Regulation should therefore apply from the provisional application of the new Protocol, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities established under the Protocol agreed between the European Union and the Union of the Comoros setting out the fishing opportunities and financial contribution provided for by the Fisheries Partnership Agreement between the two parties currently in force (the Protocol) shall be allocated among the Member States as follows: (a) 42 tuna seiners:  Spain: 21 vessels  France: 21 vessels (b) 20 surface longliners:  Spain: 8 vessels  France: 9 vessels  Portugal: 3 vessels 2. Regulation (EC) No 1006/2008 shall apply without prejudice to the Protocol or the Fisheries Partnership Agreement. 3. The time limit within which the Member States are to confirm that they are not fully exhausting the fishing opportunities granted to them under the Fisheries Partnership Agreement, as provided by Article 10(1) of Regulation (EC) No 1006/2008, shall be set at ten working days from the date on which the Commission informs them that their fishing opportunities have not been fully exhausted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2013. For the Council The President V. JUKNA (1) Council Regulation (EC) No 1563/2006 of 5 October 2006 on the conclusion of the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros (OJ L 290, 20.10.2006, p. 6). (2) Council Decision 2013/786/EU of 16 December 2013 on the signing, on behalf of the European Union, and the provisional application of the Protocol between the European Union and the Union of the Comoros setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement currently in force between the two parties (See page 4 of this Official Journal). (3) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (OJ L 286, 29.10.2008, p. 33).